Title: Thomas Boylston Adams to Abigail Adams, 27 August 1796
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            The Hague 27. August 1796.
          
          In discharge of my promise to write you a letter, which has been given you in two covers enclosing letters from my brother, I commence before the expiration of a second month since the date of my last, by an acknowledgment of your favor of June 10th: which came to hand on the 6th: currt: together with several other’s for JQA.
          If to the countless instances of your affection and tenderness, another had been wanting to complete the measure of my gratitude, that other may be found in the more than sympathetic style with which you notice the report which had reached you of my illness. If any thing is calculated to stamp an indelible impression upon the memory and the heart, it is preeminently those services we receive from the hand of a parent a more remote relation or a friend, upon the bed of sickness. It has been my lot in life successively to appreciate the value of all these characters by the most painful experiments to myself, and the kind offices which are thus recorded in the tablets of my memory, were as honorable to the bestowers as they were grateful to the receiver. The infirmities which were ingrafted with my system previous to my birth, can never be reproached to the authors of my existence, and in the recollection of my parentage, if I can justly appropriate to myself the inheritance of but a small portion of their merit and their virtues, I shall esteem myself more than compensated by the possession of the latter, for all the painful hours which I have hitherto suffered or may hereafter experience from the former. From my last visitation I have perfectly recovered, and at this moment I am worth more in weight than I ever was at any former period; I am even growing corpulent, and am seriously threatened with the necessity of wearing a straight waistcoat, which would be a very heinous offence against fashion; but as in this climate I cannot count upon a permanence of my present habit, I shall save myself the expence & my taylor the mortification

of altering old cloaths, for the sake of more fashionable disproportions, out of all reasonable shape. Holland is a most convenient place, for getting rid of an old wardrobe. So says Tilly.
          I am indebted to you my dear Mother, for several sketches of our domestic affairs which have given me alternate pleasure and pain; but which in my returns to you I have not particularly noticed. What a striking illustration of the absurd instability of popular opinion is exhibited in the progress of the six months opposition to the British Treaty, and the six weeks repentance by way of atonement for it! Can it be the love of contention for its own sake, which induces men to espouse a quarrel which is directed against the success of an object, that they really wish may succeed? Or is it a kind of torpid listlesness which makes men dumb as advocates of a good cause and inactive spectators of such as seek to ruin it; suffering opposition to assume a consistency & a shape which nearly baffles all attempts to defeat it when it has reached the very borders of success? Such in several instances has been the operation of momentous concerns, in which individuals and the public were alike interested. To what hair-breadth escapes, the existing peace, honor and prosperity of our Country, must be attributed! A majority in our Representative council well disposed to put them all at stake for the paltry pretext of an alledged usurpation of prerogative in the other branches of the Government. In the list of yea’s & nays upon the question of appropriations, I remark a strange inversion of names, in the two columns. For example, when I find the name of Gregg, a member of the Pennsylvania seat, upon the yea-side, my astonishment is great; but, that courage and independence enough should be found among the Virginia Representation, to produce one affirmative vote, exceeds all the extravagant examples that have ever been recorded as the effects of credulity. On the other hand, when the names of three Massachusetts men strike my eye on the Nayside, I lament their apostacy, at the same time that I sincerely rejoyce at the public record of their shameful subserviency. At a future day I believe it will be a useful instrument in the hands of a less dependent rival, and will operate as a positive pretention to the confidence of their Constituents. A Varnum in exchange for a Dexter!— I fain would hope that this rape upon public judgment will not be durable.
          The call for papers relative to the Negotiation, which was made by the house of Representatives, previous to the appropriation law, and the fact of the Presidents refusal to answer the call by a

compliance, were first communicated to me by Mr: Marshal the husband of my old flame Miss M——. Without waiting like a cautious politician, or a reserved Diplomate to sound the opinion of my informer, I very aristocratically exclaimed, perhaps presumptuously, “the President has done right.” “Let the House refuse the supplies if they please, the responsibility rests with them, for all consequences that may result from witholding them. I doubt whether they will have the courage to meet them.” The abruptness of this declaration, would hardly admit a subsequent recantation, even had I been disposed to make any. But I must own that for some time after, when the numbers were compared, of pro’s & cons, my conjectures as to the issue of that struggle for prerogative wavered between hope and apprehension. Happily victory has declared herself in favor of Constitutional privilege, as I pray she may always do, from whatever quarter the invasion may arise.
          We have the Newyork Herald as late as the 25th: of June, and have searched them all over to find some account of the evacuation of the Posts, but scarcely a word is said upon the subject. This obstinate silence upon an event so considerable as that, is construed by us into favorable symptoms; it is at least productive of a negative confidence that no real obstruction has been thrown in the way of a seasonable delivery. The publication of several authentic letters, which we find in these papers, has served to elucidate many plots in the french system as it respects our Country, which before were but dimly seen, and that only through the fallacious and often erroneous medium of combining facts and occurrences which have no apparent affinity or connection. We perceive, that the share, which the Western Insurrection had in the vast plan of intrigue, hatched in the Committee of public safety at Paris in the days of Brissot, and exported in the vessel of which Genet was supercargo, landed in the southernmost extremity of our Continent, and there hawked about to obtain champions for an expedition against Florida under a french Commission, is at this day no mystery in the U. S.
          We peceive that the negotiation for exchanging with Spain that portion of the Island of St Domingo, which was ceded by that power as the price of a peace with France, for Florida, is well known among you, and should that negotiation be successful, it is not difficult to discover what use will be made of a footing upon our territory. That there are secret agents and abettors of this scheme in different parts of Europe, who call themselves American citizens, there can be no doubt. Col Fulton lately came over from the seat of

Government with voluminous dispatches for the Minister of the United States at Paris, from private correspondents. For a result of all these things we must look to time.
          The french order to their Commanders of armed vessels, to capture neutral, alias, american vessels charged with enemy’s property, was issued it seems in the West Indies, long e’er it was made public in Europe. Why, if it be not expressly pointed against American navigation, was it first divulged in the West Indies, where all our commerce must pass & repass? I long to hear in what light the orders are viewed by our people.
          In my last letter, I gave you some intimation of my intentions respecting my return home, and placed the probability of my remaining here, another year, upon the contingency of my Brothers permanence at this place. A destination more honorable to himself, better proportioned to his talents, if not more useful to the public service, is since assigned him. He is ordered however to hold his present station until further notice, and when the period of his removal shall be ascertained, we shall probably take leave of the Hague together, though in opposite directions. If my present plan meet no obstacles of a prudential or other nature, to its execution, I shall make a short excursion by way of winding up my European tour, and embark in one of the first Spring vessels for my native land, where I hope once more to embrace with ardor, proportioned to the affection I feel, all my friends, and first and foremost my beloved parents, whom I entreat to believe me with love and duty, their son.
          
            Thomas B Adams.
          
        